Exhibit 10.2

SECURITY AND PLEDGE AGREEMENT

THIS SECURITY AND PLEDGE AGREEMENT (this “Agreement”) is entered into
November 8, 2012, among NUTRISYSTEM, INC., a Delaware corporation (the
“Company”), NUTRI/SYSTEM IPHC, INC., a Delaware corporation, NSI TECH, INC., a
Delaware corporation, NUTRISYSTEM DIY, LLC, a Delaware limited liability
company, NUTRISYSTEM EVERYDAY, LLC, a Delaware limited liability company, and
NSI Retail, LLC, a Virginia limited liability company and such other parties
that may become Grantors hereunder after the date hereof (together with the
Company, individually an “Grantor”, and collectively the “Grantors”) and
MANUFACTURERS AND TRADERS TRUST COMPANY, in its capacity as administrative agent
(in such capacity, the “Administrative Agent”) for the Secured Parties.

RECITALS

WHEREAS, pursuant to that certain Credit Agreement, dated as of the date hereof
(as amended, supplemented, extended, restated, renewed, replaced or otherwise
modified from time to time, the “Credit Agreement”) among the Company, the other
Borrowers party thereto, the Lenders party thereto and the Administrative Agent,
the Lenders have agreed to make Loans and issue Letters of Credit upon the terms
and subject to the conditions set forth therein; and

WHEREAS, this Agreement is required by the terms of the Credit Agreement.

NOW, THEREFORE, in consideration of these premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties agree:

1. Definitions.

(a) Capitalized terms used and not otherwise defined herein shall have the
meanings ascribed to such terms in the Credit Agreement. With reference to this
Agreement, unless otherwise specified herein (i) the definitions of terms herein
shall apply equally to the singular and plural forms of the terms defined,
(ii) whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms, (iii) the words “include”,
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation”, (iv) the word “will” shall be construed to have the same meaning
and effect as the word “shall”, (v) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document, as from time to time amended,
restated, supplemented, extended, renewed, replaced or otherwise modified
(subject to any restrictions on such amendments, supplements or modifications
set forth herein), (vi) any reference herein to any Person shall be construed to
include such Person’s permitted successors and assigns, (vii) the words
“herein”, “hereof” and “hereunder”, and words of similar import, shall be
construed to refer to this Agreement in its entirety and not to any particular
provision hereof, (viii) all references herein to Sections, Exhibits and
Schedules shall be construed to refer to Sections of, and Exhibits and Schedules
to, this Agreement, (ix) the words “asset” and “property” shall be construed to
have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights, (x) the term “documents” includes any and all instruments,
documents, agreements,



--------------------------------------------------------------------------------

certificates, notices, reports, financial statements and other writings, however
evidenced, whether in physical or electronic form, (xi) in the computation of
periods of time from a specified date to a later specified date, the word “from”
means “from and including;” the words “to” and “until” each mean “to but
excluding;” and the word “through” means “to and including”, (xii) Section
headings herein are included for convenience of reference only, and shall not
affect the interpretation of this Agreement and (xiii) where the context
requires, terms relating to the Collateral or any part thereof, when used in
relation to a Grantor, shall refer to such Grantor’s Collateral or the relevant
part thereof.

(b) The following terms shall have the meanings set forth in the UCC (defined
below): Accession, Account, Account Debtor, As-Extracted Collateral,
Certificated Security, Chattel Paper, Commercial Tort Claim, Consumer Goods,
Deposit Account, Document, Electronic Chattel Paper, Equipment, Farm Products,
Financial Asset, Fixtures, General Intangible, Goods, Instrument, Inventory,
Investment Company Security, Investment Property, Letter-of-Credit Right,
Manufactured Home, Payment Intangible, Proceeds, Securities Account, Securities
Intermediary, Security, Software, Supporting Obligation, and Tangible Chattel
Paper.

(c) In addition, the following terms shall have the meanings set forth below:

“Assignment of Claims Act” means the Assignment of Claims Act of 1940 (41 U.S.C.
Section 15, 31 U.S.C. Section 3737, and 31 U.S.C. Section 3727), including all
amendments thereto and regulations promulgated thereunder.

“Collateral” has the meaning provided in Section 2 hereof.

“Control” means the manner in which “control” is achieved under the UCC with
respect to any Collateral for which the UCC specifies a method of achieving
“control”.

“Copyright License” means any agreement now or hereafter in existence, providing
for the grant by, or to, any rights (including the grant of rights for a party
to be designated as an author or owner, enforce, defend, use, display, copy,
manufacture, distribute, exploit and sell, make derivative works, and require
joinder in suit and/or receive assistance from another party) covered in whole
or in part by a Copyright.

“Copyrights” means, collectively, all of the following of any Grantor: (i) all
copyrights, works protectable by copyright, copyright registrations and
copyright applications anywhere in the world, (ii) all derivative works,
counterparts, extensions, and renewals of any of the foregoing, (iii) all
income, royalties, damages and payments now or hereafter due and/or payable
under any of the foregoing or with respect to any of the foregoing, including
damages or payments for past, present and future infringements, violations or
misappropriations of any of the foregoing, (iv) the right to sue for past,
present and future infringements, violations or misappropriations of any of the
foregoing and (v) all rights corresponding to any of the foregoing throughout
the world.

“Facility Termination Date” means the date upon which (i) the Commitments have
been terminated or have expired pursuant to the terms of the Credit Agreement,
and (ii) all Obligations (other than contingent indemnification obligations)
have been indefeasibly paid and satisfied in full, in cash.

 

2



--------------------------------------------------------------------------------

“Government Contract” means a contract between any Grantor and an agency,
department or instrumentality of the United States or any state, municipal or
local Governmental Authority located in the United States or all obligations of
any such Governmental Authority arising under any Account now or hereafter owing
by any such Governmental Authority, as Account Debtor, to any Grantor.

“Intellectual Property” means, collectively, all of the following of any
Grantor: (i) all systems software and applications software (including source
code and object code), all documentation for such software, including user
manuals, flowcharts, functional specifications, operations manuals, and all
formulas, processes, ideas and know-how embodied in any of the foregoing,
(ii) concepts, discoveries, improvements and ideas, know-how, technology,
reports, design information, trade secrets, practices, specifications, test
procedures, maintenance manuals, research and development, inventions (whether
or not patentable), blueprints, drawings, data, customer lists, catalogs, and
all physical embodiments of any of the foregoing, (iii) Patents and Patent
Licenses, Copyrights and Copyright Licenses, Trademarks and Trademark Licenses
and (iv) other agreements with respect to any rights in any of the items
described in the foregoing clauses (i), (ii), and (iii).

“Issuer” means the issuer of any Pledged Equity.

“Obligations” has the meaning given to such term in the Credit Agreement.

“Patent License” means any agreement, now or hereafter in existence, providing
for the grant by, or to, any Grantor of any rights (including the right for a
party to be designated as an owner, enforce, defend, make, have made, make
improvements, manufacture, use, sell, import, export, and require joinder in
suit and/or receive assistance from another party) covered in whole or in part
by a Patent.

“Patents” means collectively, all of the following of any Grantor: (i) all
patents, all inventions and patent applications anywhere in the world, (ii) all
improvements, counterparts, reissues, divisional, re-examinations, extensions,
continuations (in whole or in part) and renewals of any of the foregoing and
improvements thereon, (iii) all income, royalties, damages or payments now or
hereafter due and/or payable under any of the foregoing or with respect to any
of the foregoing, including damages or payments for past, present or future
infringements, violations or misappropriations of any of the foregoing, (iv) the
right to sue for past, present and future infringements, violations or
misappropriations of any of the foregoing and (v) all rights corresponding to
any of the foregoing throughout the world.

“Permitted Liens” means any and all liens permitted under and pursuant to
Section 7.01 of the Credit Agreement.

“Pledged Equity” means, with respect to each Grantor, (i) 100% of the issued and
outstanding Equity Interests of each Domestic Subsidiary of the Company that is

 

3



--------------------------------------------------------------------------------

directly owned by such Grantor and (ii) 65% (or such greater percentage that,
due to a change in an applicable Laws after the date hereof, (A) could not
reasonably be expected to cause the undistributed earnings of such Foreign
Subsidiary as determined for United States federal income tax purposes to be
treated as a deemed dividend to such Foreign Subsidiary’s United States parent
and (B) could not reasonably be expected to cause any material adverse tax
consequences) of the issued and outstanding Equity Interests entitled to vote
(within the meaning of Treas. Reg. Section 1.956-2(c)(2)) and 100% of the issued
and outstanding Equity Interests not entitled to vote (within the meaning of
Treas. Reg. Section 1.956-2(c)(2)) in each Foreign Subsidiary of the Company
that is directly owned by such Grantor, including the Equity Interests of the
Subsidiaries owned by such Grantor as set forth on Schedule 5.13 to the Credit
Agreement (as updated from time to time in accordance with the Credit
Agreement), in each case together with the certificates (or other agreements or
instruments), if any, representing such shares, and all options and other
rights, contractual or otherwise, with respect thereto, including, but not
limited to, the following:

(1) all Equity Interests representing a dividend thereon, or representing a
distribution or return of capital upon or in respect thereof, or resulting from
a stock split, revision, reclassification or other exchange therefor, and any
subscriptions, warrants, rights or options issued to the holder thereof, or
otherwise in respect thereof; and

(2) in the event of any consolidation or merger involving any Issuer and in
which such Issuer is not the surviving Person, all shares of each class of the
Equity Interests of the successor Person formed by or resulting from such
consolidation or merger, to the extent that such successor Person is a direct
Subsidiary of a Grantor.

“Secured Parties” has the meaning given to such term in the Credit Agreement.

“Trademark License” means any agreement, now or hereafter in existence,
providing for the grant by, or to, any Grantor of any rights in (including the
right for a party to be designated as an owner, enforce, defend, use, mark,
police, and require joinder in suit and/or receive assistance from another
party) covered in whole, or in part, by a Trademark.

“Trademarks” means, collectively, all of the following of any Grantor: (i) all
trademarks, trade names, corporate names, company names, business names,
fictitious business names, internet domain names, trade styles, service marks,
logos, other business identifiers, whether registered or unregistered, all
registrations and recordings thereof, and all applications in connection
therewith (other than each United States application to register any trademark
or service mark prior to the filing under applicable Laws of a verified
statement of use for such trademark or service mark) anywhere in the world,
(ii) all counterparts, extensions and renewals of any of the foregoing,
(iii) all income, royalties, damages and payments now or hereafter due and/or
payable under any of the foregoing or with respect to any of the foregoing,
including damages or payments for past, present or future infringements,
violations, dilutions or misappropriations of any of

 

4



--------------------------------------------------------------------------------

the foregoing, (iv) the right to sue for past, present or future infringements,
violations, dilutions or misappropriations of any of the foregoing and (v) all
rights corresponding to any of the foregoing (including the goodwill) throughout
the world.

“Vehicles” means all cars, trucks, trailers, construction and earth moving
equipment and other vehicles covered by a certificate of title under the laws of
any state, all tires and all other appurtenances to any of the foregoing.

“Vessel” means any watercraft or other artificial contrivance used, or capable
of being used, as a means of transportation on water (including those whose
primary purpose is the maritime transportation of cargo or which are otherwise
engaged, used or useful in any business activities of the Grantors) which are
owned by and registered (or to be owned and registered) in the name of any of
the Grantors, including any Vessel leased or otherwise registered in the
foregoing parties’ names, pursuant to a lease or other operating agreement
constituting a capital lease obligation, in each case together with all related
spares, equipment and any additional improvements vessel owned, bareboat
chartered or operated by a Grantor other than Vessels owned by an entity other
than a Grantor and which are managed under Vessel management agreements.

“UCC” means the Uniform Commercial Code as in effect from time to time in the
Commonwealth of Pennsylvania except as such term may be used in connection with
the perfection of the Collateral and then the applicable jurisdiction with
respect to such affected Collateral shall apply.

“USPTO” means the United States Patent and Trademark Office.

“Work” means any work that is subject to copyright protection pursuant to Title
17 of the United States Code.

2. Grant of Security Interest in the Collateral. To secure the prompt payment
and performance in full when due, whether by lapse of time, acceleration,
mandatory prepayment or otherwise, of the Obligations, each Grantor hereby
grants to the Administrative Agent, for the benefit of the Secured Parties, a
continuing security interest in, and a right to set off against, any and all
right, title and interest of such Grantor in and to all of the following,
whether now owned or existing or owned, acquired, or arising hereafter
(collectively, the “Collateral”): (a) all Accounts; (b) all cash, currency and
Cash Equivalents; (c) all Chattel Paper (including Electronic Chattel Paper and
Tangible Chattel Paper); (d) those certain Commercial Tort Claims set forth on
Schedule 3(k) hereto (as updated from time to time); (e) all Deposit Accounts;
(f) all Documents; (g) all Equipment; (h) all Fixtures; (i) all General
Intangibles; (j) all Goods; (k) all Instruments; (l) all Intellectual Property;
(m) all Inventory; (n) all Investment Property; (o) all Letter-of-Credit Rights;
(p) all Payment Intangibles; (q) all Pledged Equity; (r) all Securities
Accounts; (s) all Software; (t) all Supporting Obligations; (u) Vehicles;
(v) all books and records pertaining to the Collateral; (w) all Accessions and
all Proceeds of any and all of the foregoing and; (x) all other personal
property of any kind or type whatsoever now or hereafter owned by such Grantor
or as to which such Grantor now or hereafter has the power to transfer interest
therein.

 

5



--------------------------------------------------------------------------------

Notwithstanding anything to the contrary contained herein, the security
interests granted under this Agreement shall not extend to (a) voting Equity
Interests of any “controlled foreign corporation” (as defined in the Code),
solely to the extent that (y) such Equity Interests represent more than 65% of
the outstanding voting Equity Interests of such controlled foreign corporation,
and (z) pledging or hypothecating more than 65% of the total outstanding voting
Equity Interests of such controlled foreign corporation would result in material
adverse tax consequences, (b) any General Intangible, permit, lease, license,
contract or other Instrument of a Grantor to the extent the grant of a security
interest in such General Intangible, permit, lease, license, contract or other
Instrument in the manner contemplated by this Agreement, under the terms thereof
or under applicable Laws, is prohibited and would result in the termination
thereof or give the other parties thereto the right to terminate, accelerate or
otherwise alter such Grantor’s rights, titles and interests thereunder
(including upon the giving of notice or the lapse of time or both); provided
that (i) any such limitation described in the foregoing clause (b) on the
security interests granted hereunder shall only apply to the extent that any
such prohibition or right to terminate or accelerate or alter the Grantor’s
rights could not be rendered ineffective pursuant to the UCC or any other
applicable Laws (including Debtor Relief Laws) or principles of equity and
(ii) in the event of the termination or elimination of any such prohibition or
right or the requirement for any consent contained in any applicable Laws, such
General Intangible, permit, lease, license, contract or other Instrument, to the
extent sufficient to permit any such item to become Collateral hereunder, or
upon the granting of any such consent, or waiving or terminating any requirement
for such consent, a security interest in such General Intangible, permit, lease,
license, contract or other Instrument shall be automatically and simultaneously
granted hereunder and shall be included as Collateral hereunder, (c) any United
States intent-to-use trademark applications to the extent that, and solely
during the period in which the grant of a security interest therein would impair
the validity or enforceability of or render void or result in the cancellation
of, any registration issued as a result of such intent-to-use trademark
applications under applicable Laws; provided that upon submission and acceptance
by the USPTO of an amendment to allege pursuant to 15 U.S.C. Section 1060(a) or
any successor provision) such intent-to-use trademark application shall be
considered Collateral or (d) subject to Section 6.16 of the Credit Agreement,
(i) Deposit Accounts the balance of which consists exclusively of (A) withheld
income taxes and federal, state or local employment taxes in such amounts as are
required in the reasonable judgment of the Grantors to be paid to the Internal
Revenue Service or state or local government agencies with respect to current or
former employees of any one or more of the Grantors and (B) amounts required to
be paid over to an employee benefit plan pursuant to DOL Reg. Sec. 25 10.3-102
on behalf of or for the benefit of employees of one or more Grantors or amounts
used for workers’ compensation and similar expenses of one or more Grantors and
(ii) all segregated Deposit Accounts constituting (and the balance of which
consists solely of funds set aside in connection with) tax accounts, payroll
accounts, trust accounts and insurance accounts.

The Grantors and the Administrative Agent, on behalf of the Secured Parties,
hereby acknowledge and agree that the security interest created hereby in the
Collateral (a) constitutes continuing collateral security for all of the
Obligations, whether now existing or hereafter arising and (b) is not to be
construed as an assignment of any Intellectual Property.

3. Representations and Warranties. Each Grantor hereby represents and warrants
to the Administrative Agent, for the benefit of the Secured Parties that:

(a) Ownership. Each Grantor is the legal and beneficial owner of its Collateral
and has the right to pledge, sell, assign or transfer the same. There exists no
adverse claim with respect to the Pledged Equity of such Grantor.

 

6



--------------------------------------------------------------------------------

(b) Security Interest/Priority. This Agreement creates a valid security interest
in favor of the Administrative Agent, for the benefit of the Secured Parties, in
the Collateral of such Grantor and, when properly perfected by filing, shall
constitute a valid and perfected, first priority security interest in such
Collateral (including all uncertificated Pledged Equity consisting of
partnership or limited liability company interests that do not constitute
Securities), to the extent such security interest can be perfected by filing
under the UCC, free and clear of all Liens except for Permitted Liens, in which
case the priority of the Administrative Agent, for the benefit of the Secured
Parties, shall be of a second priority security interest. No Grantor has
authenticated any agreement authorizing any secured party thereunder to file a
financing statement, except to perfect Permitted Liens. The taking of possession
by the Administrative Agent of the certificated securities (if any) evidencing
the Pledged Equity and all other Instruments constituting Collateral will
perfect and establish the first priority of the Administrative Agent’s security
interest in all the Pledged Equity evidenced by such Certificated Securities and
such Instruments. With respect to any Collateral consisting of a Deposit
Account, Securities Entitlement or held in a Securities Account, upon execution
and delivery by the applicable Grantor, the applicable Securities Intermediary
and the Administrative Agent of an agreement granting control to the
Administrative Agent over such Collateral, the Administrative Agent shall have a
valid and perfected, first priority security interest in such Collateral.

(c) Types of Collateral. None of the Collateral consists of, or is the Proceeds
of, (i) As-Extracted Collateral, (ii) Consumer Goods, (iii) Farm Products,
(iv) Manufactured Homes, (v) standing timber, (vi) an aircraft, airframe,
aircraft engine or related property, (vii) an aircraft leasehold interest,
(viii) a Vessel or (ix) any other interest in or to any of the foregoing.

(d) Accounts. (i) Each Account of the Grantors and the papers and documents
relating thereto are genuine and in all material respects what they purport to
be, (ii) each Account arises out of (A) a bona fide sale of goods sold and
delivered by such Grantor (or is in the process of being delivered) or
(B) services theretofore actually rendered by such Grantor to the account debtor
named therein, (iii) no Account of a Grantor is evidenced by any Instrument or
Chattel Paper unless such Instrument or Chattel Paper, to the extent requested
by the Administrative Agent, has been endorsed over and delivered to, or
submitted to the control of, the Administrative Agent, (iv) no surety bond was
required or given in connection with any Account of a Grantor or the contracts
or purchase orders out of which they arose, (v) the right to receive payment
under each material Account is assignable and (vi) no Account Debtor has any
defense, set-off, claim or counterclaim against any Grantor that can be asserted
against the Administrative Agent, whether in any proceeding to enforce the
Administrative Agent’s rights in the Collateral otherwise except defenses,
setoffs, claims or counterclaims that are not, in the aggregate material to the
value of the Accounts.

 

7



--------------------------------------------------------------------------------

(e) Equipment and Inventory. With respect to any Equipment and/or Inventory of a
Grantor, each such Grantor has exclusive possession and control of such
Equipment and Inventory of such Grantor except for (i) Equipment leased by such
Grantor as a lessee, (ii) Equipment or Inventory in transit with common carriers
or (iii) Equipment and/or Inventory in the possession or control of a
warehouseman, bailee or any agent or processor of such Grantor to the extent
such Grantor has complied with Section 4(e). No Inventory of a Grantor is held
by a Person other than a Grantor pursuant to consignment, sale or return, sale
on approval or similar arrangement. Collateral consisting of Inventory is of
good and merchantable quality, free from defects. None of such Inventory is
subject to any licensing, Patent, Trademark, trade name or Copyright with any
Person that restricts any Grantor’s ability to use, manufacture, lease, sell or
otherwise dispose of such Inventory.

(f) Authorization of Pledged Equity. All Pledged Equity (i) is duly authorized
and validly issued, (ii) is fully paid and, to the extent applicable,
nonassessable and is not subject to the preemptive rights of any Person,
(iii) is beneficially owned as of record by a Grantor and (iv) constitute all
the issued and outstanding shares of all classes of the equity of such Issuer
issued to such Grantor.

(g) No Other Equity Interests, Instruments, Etc. As of the Closing Date, (i) no
Grantor owns any certificated Equity Interests in any Subsidiary that are
required to be pledged and delivered to the Administrative Agent hereunder
except as set forth on Schedule 3(g)(i) hereto, and (ii) no Grantor holds any
Instruments, Documents or Tangible Chattel Paper required to be pledged and
delivered to the Administrative Agent pursuant to Section 4(a)(i) of this
Agreement other than as set forth on Schedule 3(g)(ii) hereto. All such
Certificated Securities, Instruments, Documents and Tangible Chattel Paper have
been delivered to the Administrative Agent to the extent (A) requested by the
Administrative Agent or (B) as required by the terms of this Agreement and the
other Loan Documents.

(h) Partnership and Limited Liability Company Interests. Except as previously
disclosed to the Administrative Agent, none of the Collateral consisting of an
interest in a partnership or a limited liability company (i) is dealt in or
traded on a securities exchange or in a securities market, (ii) by its terms
expressly provides that it is a Security governed by Article 8 of the UCC,
(iii) is an Investment Company Security, (iv) is held in a Securities Account or
(v) constitutes a Security or a Financial Asset.

(i) Contracts; Agreements; Licenses. The Grantors have no material contracts,
agreements or licenses which prevent the granting of a security interest
therein.

(j) Consents; Etc. No approval, consent, exemption, authorization or other
action by, notice to, or filing with, any Governmental Authority or any other
Person (including any stockholder, member or creditor of such Grantor), is
necessary or required for (i) the grant by such Grantor of the security interest
in the Collateral granted hereby or for the execution, delivery or performance
of this Agreement by such Grantor, (ii) the perfection of such security interest
(to the extent such security interest can be perfected by filing under the UCC,
the granting of control (to the extent required under

 

8



--------------------------------------------------------------------------------

Section 4(a) hereof) or by filing an appropriate notice with the USPTO or the
United States Copyright Office) or (iii) the exercise by the Administrative
Agent or the Secured Parties of the rights and remedies provided for in this
Agreement (including as against any Issuer), except for (A) the filing or
recording of UCC financing statements or other filings under the Assignment of
Claims Act, (B) the filing of appropriate notices with the USPTO and the United
States Copyright Office, (C) obtaining control to perfect the Liens created by
this Agreement (to the extent required under Section 4(a) hereof), (D) such
actions as may be required by Laws affecting the offering and sale of
securities, (E) such actions as may be required by applicable foreign Laws
affecting the pledge of the Pledged Equity of Foreign Subsidiaries,
(F) consents, authorizations, filings or other actions which have been obtained
or made, no consent or authorization of, filing with, or other act by or in
respect of, any arbitrator or Governmental Authority and (G) as may be required
with respect to Vehicles registered under a certificate of title.

(k) Commercial Tort Claims. As of the Closing Date, no Grantor has any
Commercial Tort Claims seeking damages in excess of $50,000 other than as set
forth on Schedule 3(k) hereto (as updated from time to time).

(l) Copyrights, Patents and Trademarks.

(i) All Intellectual Property of such Grantor that is necessary to the conduct
of its business is valid, subsisting, unexpired, enforceable and has not been
abandoned.

(ii) No holding, decision or judgment has been rendered by any Governmental
Authority that would limit, cancel or question the validity of any Intellectual
Property of any Grantor that is necessary to the conduct of its business.

(iii) All applications that are necessary to the conduct of its business
pertaining to the Copyrights, Patents and Trademarks of each Grantor have been
duly and properly filed, and all registrations or letters pertaining to such
Copyrights, Patents and Trademarks have been duly and properly filed and issued.

(iv) No Grantor has made any assignment or agreement in conflict with the
security interest in the Intellectual Property of any Grantor hereunder.

(v) Each Grantor and each of its Subsidiaries, own, or possess the right to use,
all of the Intellectual Property that are reasonably necessary for the operation
of their respective businesses, without conflict with the rights of any other
Person.

(vi) To the best knowledge of such Grantor, no slogan or other advertising
device, product, process, method, substance, part or other material now
employed, or now contemplated to be employed by any Grantor or any of its
Subsidiaries infringes upon any rights held by any other Person.

 

9



--------------------------------------------------------------------------------

(vii) No proceeding, claim or litigation regarding any of the foregoing is
pending or, to the best knowledge of such Grantor, threatened, which, either
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.

(viii) As of the Closing Date, Schedule 3(l) lists all registered Copyrights,
Patents and Trademarks (as well as all pending Copyright, Patent and Trademark
applications) with respect to which any Grantor has any right, title or
interest.

4. Covenants. Each Grantor covenants that such Grantor shall:

(a) Maintenance of Perfected Security Interest; Further Information.

(i) Maintain the security interest created by this Agreement as a first priority
perfected security interest (subject only to Permitted Liens, in which case the
priority of the Administrative Agent, for the benefit of the Secured Parties,
shall be a second priority security interest) and shall defend such security
interest against the claims and demands of all Persons whomsoever (other than
the holders of Permitted Liens).

(ii) From time to time furnish to the Administrative Agent upon the
Administrative Agent’s or any Lender’s reasonable request statements and
schedules further identifying and describing the assets and property of such
Grantor and such other reports in connection therewith as the Administrative
Agent or such Lender may reasonably request, all in reasonable detail.

(b) Required Notifications. Each Grantor shall promptly notify the
Administrative Agent, in writing, of (i) any Lien (other than Permitted Liens)
on any of the Collateral, (ii) the occurrence of any other event which could
reasonably be expected to have a material impairment on the aggregate value of
the Collateral or on the security interests created hereby and (iii) any
Collateral which, to the knowledge of such Grantor, constitutes a Government
Contract.

(c) Perfection through Possession and Control.

(i) If any amount payable under or in connection with any of the Collateral
shall be or become evidenced by any Instrument or Tangible Chattel Paper or
Supporting Obligation, or if any property constituting Collateral shall be
stored or shipped subject to a Document, ensure that such Instrument, Tangible
Chattel Paper, Supporting Obligation or Document is either in the possession of
such Grantor at all times or, if requested by the Administrative Agent to
perfect its security interest in such Collateral, is delivered to the
Administrative Agent duly endorsed in a manner satisfactory to the
Administrative Agent. Such Grantor shall ensure that any Collateral consisting
of Tangible Chattel Paper is marked with a legend acceptable to the
Administrative Agent indicating the Administrative Agent’s security interest in
such Tangible Chattel Paper.

 

10



--------------------------------------------------------------------------------

(ii) Deliver to the Administrative Agent promptly upon the receipt thereof by or
on behalf of a Grantor, all certificates and instruments constituting
Certificated Securities or Pledged Equity in respect of each Subsidiary which
owns Collateral or maintains books and records. Prior to delivery to the
Administrative Agent, all such certificates constituting Pledged Equity shall be
held in trust by such Grantor for the benefit of the Administrative Agent
pursuant hereto. All such certificates representing Pledged Equity shall be
delivered in suitable form for transfer by delivery or shall be accompanied by
duly executed instruments of transfer or assignment in blank, substantially in
the form provided in Exhibit A hereto or other form acceptable to the
Administrative Agent.

(iii) If any Collateral shall consist of Deposit Accounts, Electronic Chattel
Paper, Letter-of-Credit Rights, Securities Accounts or uncertificated Investment
Property, execute and deliver (and, with respect to any Collateral consisting of
a Securities Account or uncertificated Investment Property, cause the Securities
Intermediary or the Issuer, as applicable, with respect to such Investment
Property to execute and deliver) to the Administrative Agent all control
agreements, assignments, instruments or other documents as reasonably requested
by the Administrative Agent for the purposes of obtaining and maintaining
Control of such Collateral. To the extent required by Section 6.16 of the Credit
Agreement, if any Collateral shall consist of Deposit Accounts or Securities
Accounts, such accounts shall be maintained with the Administrative Agent in
accordance with Section 6.16 of the Credit Agreement.

(d) Filing of Financing Statements, Notices, etc. Each Grantor shall execute and
deliver to the Administrative Agent and/or file such agreements, assignments or
instruments (including affidavits, notices, reaffirmations and amendments and
restatements of existing documents, as the Administrative Agent may reasonably
request) and do all such other things as the Administrative Agent may reasonably
deem necessary or appropriate (i) to assure to the Administrative Agent its
security interests hereunder, including (A) such instruments as the
Administrative Agent may from time to time reasonably request in order to
perfect and maintain the security interests granted hereunder in accordance with
the UCC, including financing statements (including continuation statements),
(B) with regard to Copyrights, a Notice of Grant of Security Interest in
Copyrights substantially in the form of Exhibit B or other form acceptable to
the Administrative Agent, (C) with regard to Patents, a Notice of Grant of
Security Interest in Patents for filing with the USPTO substantially in the form
of Exhibit C or other form acceptable to the Administrative Agent and (D) with
regard to Trademarks, a Notice of Grant of Security Interest in Trademarks for
filing with the USPTO substantially in the form of Exhibit D or other form
acceptable to the Administrative Agent, (ii) to consummate the transactions
contemplated hereby and (iii) to otherwise protect and assure the Administrative
Agent of its rights and interests hereunder. Furthermore, each Grantor also
hereby irrevocably makes, constitutes and appoints the Administrative Agent, its
nominee or any other person whom the Administrative Agent may designate, as such
Grantor’s attorney in fact with full power and for the limited purpose to
prepare and file (and, to the extent applicable, sign) in the name of such
Grantor any financing statements, or amendments and supplements to financing

 

11



--------------------------------------------------------------------------------

statements, renewal financing statements, notices or any similar documents which
in the Administrative Agent’s reasonable discretion would be necessary or
appropriate in order to perfect and maintain perfection of the security
interests granted hereunder, such power, being coupled with an interest, being
and remaining irrevocable until the Facility Termination Date. Each Grantor
hereby agrees that a carbon, photographic or other reproduction of this
Agreement or any such financing statement is sufficient for filing as a
financing statement by the Administrative Agent without notice thereof to such
Grantor wherever the Administrative Agent may in its sole discretion desire to
file the same.

(e) Collateral Held by Warehouseman, Bailee, etc.

(i) Except with respect to any locations excluded from the requirements set
forth in Section 6.17 of the Credit Agreement, if any Collateral is at any time
in the possession or control of a warehouseman, bailee or any agent or processor
of such Grantor (A) notify the Administrative Agent of such possession,
(B) notify such Person in writing of the Administrative Agent’s security
interest for the benefit of the Secured Parties in such Collateral, (C) instruct
such Person to hold all such Collateral for the Administrative Agent’s account
and subject to the Administrative Agent’s instructions and (D) unless otherwise
consented to in writing by the Administrative Agent, obtain (1) a written
acknowledgment from such Person that it is holding such Collateral for the
benefit of the Administrative Agent and (2) such other documentation required by
the Administrative Agent (including subordination and access agreements).

(ii) Perfect and protect such Grantor’s ownership interests in all Inventory
stored with a consignee against creditors of the consignee by filing and
maintaining financing statements against the consignee reflecting the
consignment arrangement filed in all appropriate filing offices, providing any
written notices required by the UCC to notify any prior creditors of the
consignee of the consignment arrangement, and taking such other actions as may
be appropriate to perfect and protect such Grantor’s interests in such inventory
under Section 2-326, Section 9-103, Section 9-324 and Section 9-505 of the UCC
or otherwise, which such financing statements filed pursuant to this Section
shall be assigned to the Administrative Agent, for the ratable benefit of the
Secured Parties.

(f) Treatment of Accounts. Not grant or extend the time for payment of any
Account, or compromise or settle any Account for less than the full amount
thereof, or release any person or property, in whole or in part, from payment
thereof, or amend, supplement or modify any Account in any manner that could
reasonably be likely to adversely affect the value thereof, or allow any credit
or discount thereon, other than as normal and customary in the ordinary course
of a Grantor’s business. Each Grantor will deliver to the Administrative Agent a
copy of each material demand, notice or document received by it that questions
or calls into doubt the validity or enforceability of any material Account. The
Administrative Agent shall have the right to make test verifications of the
Accounts in any manner and through any medium that it reasonably considers
advisable, and such Grantor shall furnish all such assistance and information as

 

12



--------------------------------------------------------------------------------

the Administrative Agent may reasonably require in connection with such test
verifications. At any time and from time to time, upon the Administrative
Agent’s request and at the expense of the relevant Grantor, such Grantor shall
cause independent public accountants or others satisfactory to the
Administrative Agent to furnish to the Administrative Agent reports showing
reconciliations, aging and test verifications of, and trial balances for, the
Accounts.

(g) Commercial Tort Claims. Execute and deliver such statements, documents and
notices and do and cause to be done all such things as may be required by the
Administrative Agent, or required by Law to create, preserve, perfect and
maintain the Administrative Agent’s security interest in any Commercial Tort
Claims initiated by or in favor of any Grantor.

(h) Inventory. With respect to the Inventory of each Grantor:

(i) At all times maintain inventory records reasonably satisfactory to the
Administrative Agent, keeping correct and accurate records itemizing and
describing the kind, type, quality and quantity of Inventory and such Grantor’s
cost therefore and daily withdrawals therefrom and additions thereto.

(ii) Produce, use, store and maintain the Inventory with all reasonable care and
caution and in accordance with applicable standards of any insurance and in
conformity with applicable Laws (including the requirements of the Federal Fair
Labor Standards Act of 1938, as amended and all rules, regulations and orders
related thereto).

(iii) Shall at all times have, and does hereby, assume all responsibility and
liability arising from or relating to the production, use, sale, lease or other
disposition of the Inventory.

(i) Books and Records. Mark its books and records (and shall cause the Issuer of
the Pledged Equity of such Grantor to mark its books and records) to reflect the
security interest granted pursuant to this Agreement.

(j) Nature of Collateral. At all times maintain the Collateral as personal
property and not affix any of the Collateral to any real property in a manner
which would change its nature from personal property to real property or a
Fixture to real property, unless the Administrative Agent shall have a perfected
Lien on such Fixture or real property.

(k) Issuance or Acquisition of Equity Interests in Partnerships or Limited
Liability Companies.

(i) Not without executing and delivering, or causing to be executed and
delivered, to the Administrative Agent such agreements, documents and
instruments as the Administrative Agent may reasonably require, issue or acquire
any Pledged Equity consisting of an interest in a partnership or a limited
liability company that (A) is dealt in or traded on a securities exchange or in
a securities

 

13



--------------------------------------------------------------------------------

market, (B) by its terms expressly provides that it is a Security governed by
Article 8 of the UCC, (C) is an investment company security, (D) is held in a
Securities Account or (E) constitutes a Security or a Financial Asset.

(ii) Without the prior written consent of the Administrative Agent, no Grantor
will (A) vote to enable, or take any other action to permit, any applicable
Issuer to issue any Investment Property or Partnership/LLC Interests, except for
those additional Investment Property or Partnership/LLC Interests that will be
subject to the security interest granted herein in favor of the Secured Parties,
or (B) enter into any agreement or undertaking, except in connection with a
Disposition permitted under Section 7.05 of the Credit Agreement, restricting
the right or ability of such Grantor or the Administrative Agent to sell, assign
or transfer any Investment Property or Pledged Equity or Proceeds thereof. The
Grantors will defend the right, title and interest of the Administrative Agent
in and to any Investment Property and Pledged Equity against the claims and
demands of all Persons whomsoever.

(iii) If any Grantor shall become entitled to receive or shall receive (A) any
Certificated Securities (including any certificate representing a stock dividend
or a distribution in connection with any reclassification, increase or reduction
of capital or any certificate issued in connection with any reorganization),
option or rights in respect of the ownership interests of any Issuer, whether in
addition to, in substitution of, as a conversion of, or in exchange for, any
Investment Property, or otherwise in respect thereof, or (B) any sums paid upon
or in respect of any Investment Property upon the liquidation or dissolution of
any Issuer, such Grantor shall accept the same as the agent of the Secured
Parties, hold the same in trust for the Secured Parties, segregated from other
funds of such Grantor, and promptly deliver the same to the Administrative
Agent, on behalf of the Secured Parties, in accordance with the terms hereof.

(l) Intellectual Property.

(i) Not do any act or omit to do any act whereby any material Copyright may
become invalidated and (A) not do any act, or omit to do any act, whereby any
material Copyright may become injected into the public domain; (B) notify the
Administrative Agent immediately if it knows that any material Copyright may
become injected into the public domain or of any materially adverse
determination or development (including the institution of, or any such
determination or development in, any court or tribunal in the United States or
any other country) regarding a Grantor’s ownership of any such Copyright or its
validity; (C) take all necessary steps as it shall deem appropriate under the
circumstances, to maintain and pursue each application (and to obtain the
relevant registration) of each material Copyright owned by a Grantor and to
maintain each registration of each material Copyright owned by a Grantor
including filing of applications for renewal where necessary; and (D) promptly
notify the Administrative Agent of any material infringement, misappropriation,
dilution or impairment of any Copyright necessary for the conduct of the
business of a

 

14



--------------------------------------------------------------------------------

Grantor of which it becomes aware and take such actions as it shall reasonably
deem appropriate under the circumstances to protect such Copyright, including,
where appropriate, the bringing of suit for infringement, dilution or impairment
or seeking injunctive relief and seeking to recover any and all damages for such
infringement, misappropriation, dilution or impairment.

(ii) Not make any assignment or agreement in conflict with the security interest
in the Copyrights of each Grantor hereunder.

(iii) (A) Continue to use each Trademark necessary for the conduct of its
business on each and every trademark class of goods applicable to its current
line as reflected in its current catalogs, brochures and price lists in order to
maintain such Trademark in full force free from any claim of abandonment for
non-use, (B) maintain as in the past the quality of products and services
offered under such Trademark, (C) employ such Trademark with the appropriate
notice of registration, if applicable, (D) not adopt or use any mark that is
confusingly similar or a colorable imitation of such Trademark unless the
Administrative Agent, for the ratable benefit of the Secured Parties, shall
obtain a perfected security interest in such mark pursuant to this Agreement,
and (E) not (and not permit any licensee or sublicensee thereof to) do any act
or omit to do any act whereby any such Trademark necessary for the conduct of
its business may become invalidated.

(iv) Not do any act, or omit to do any act, whereby any material Patent may
become abandoned or dedicated.

(v) Notify the Administrative Agent and the Secured Parties immediately if it
knows that any application or registration relating to any material Patent or
Trademark may become abandoned or dedicated, or of any materially adverse
determination or development (including the institution of, or any such
determination or development in, any proceeding in the USPTO or any court or
tribunal in any country) regarding such Grantor’s ownership of any Patent or
Trademark or its right to register the same or to keep and maintain the same, in
each case to the extent necessary for the conduct of its business.

(vi) Take all reasonable and necessary steps, including in any proceeding before
the USPTO, or any similar office or agency in any other country or any political
subdivision thereof, to maintain and pursue each application (and to obtain the
relevant registration) and to maintain each registration of each material Patent
and Trademark, including filing of applications for renewal, affidavits of use
and affidavits of incontestability.

(vii) Promptly notify the Administrative Agent and the Secured Parties after it
learns that any Patent or Trademark that is necessary for the conduct of its
business included in the Collateral is infringed, misappropriated, diluted or
impaired by a third party and promptly sue for infringement, misappropriation,
dilution or impairment, to seek injunctive relief where appropriate and to
recover

 

15



--------------------------------------------------------------------------------

any and all damages for such infringement, misappropriation, dilution or
impairment, or to take such other actions as it shall reasonably deem
appropriate under the circumstances to protect such Patent or Trademark.

(viii) Not make any assignment or agreement in conflict with the security
interest in the Patents or Trademarks of each Grantor hereunder.

(ix) Grants to the Administrative Agent a royalty free license to use such
Grantor’s Intellectual Property in connection with the enforcement of the
Administrative Agent’s rights hereunder, but only to the extent any license or
agreement granting such Grantor rights in such Intellectual Property do not
prohibit such use by the Administrative Agent.

(m) Equipment. Maintain each item of Equipment in good working order and
condition (reasonable wear and tear and obsolescence excepted).

(n) Government Contracts. Promptly notify the Administrative Agent, in writing,
if it enters into any contract with a Governmental Authority under which such
Governmental Authority, as account debtor, owes a monetary obligation to any
Grantor under any Account.

(o) Vehicles. Upon the request of the Administrative Agent upon the occurrence
of an Event of Default which has not been waived in writing by the
Administrative Agent, file or cause to be filed in each office in each
jurisdiction which the Administrative Agent shall deem reasonably advisable to
perfect its Liens on the Vehicles all applications for certificates of title or
ownership (and any other necessary documentation ) indicating the Administrative
Agent’s first priority Lien on the Vehicle (subject to any Permitted Liens, in
which case the priority of the Administrative Agent, for the benefit of the
Secured Parties, shall be of a second priority security interest) covered by
such certificate.

(p) Internet Property Rights. With respect to its rights, titles and interests
in and to any internet domain names or registration rights relating thereto, and
any internet websites or the content thereof (collectively, “Internet Property
Rights”) whether now existing or hereafter created or acquired and wheresoever
located, each Grantor shall cause to be delivered to the Administrative Agent an
undated transfer document with respect to each of its internet domain names,
duly executed in blank by such Grantor and in the form required by the
applicable internet domain name registrar, sufficient to effect the transfer of
each internet domain name to the transferee thereof named in such transfer form
upon delivery to such registrar.

(q) Further Assurances.

(i) Promptly upon the request of the Administrative Agent and at the sole
expense of the Grantors, duly execute and deliver, and have recorded, such
further instruments and documents and take such further actions as the
Administrative Agent may reasonably request for the purpose of obtaining or
preserving the full benefits of this Agreement and of the rights and powers
herein

 

16



--------------------------------------------------------------------------------

granted, including (A) the assignment of any contract, (B) with respect to
Government Contracts, assignment agreements and notices of assignment, in form
and substance satisfactory to the Administrative Agent, duly executed by any
Grantors party to such Government Contract in compliance with the Assignment of
Claims Act (or analogous state applicable Laws), and (C) all applications,
certificates, instruments, registration statements, and all other documents and
papers the Administrative Agent may reasonably request and as may be required by
law in connection with the obtaining of any consent, approval, registration,
qualification, or authorization of any Person deemed necessary or appropriate
for the effective exercise of any rights under this Agreement; provided that no
Grantor shall be required to take any action to perfect a security interest in
any Collateral that the Administrative Agent reasonably determines in its sole
discretion that the costs and burdens to the Grantors of perfecting a security
interest in such Collateral (including any applicable stamp, intangibles or
other taxes) are excessive in relation to value to the Secured Parties afforded
thereby.

(ii) From time to time upon the Administrative Agent’s reasonable request,
promptly furnish such updates to the information disclosed pursuant to this
Agreement and the Loan Agreement, including any Schedules hereto or thereto,
such that such updated information is true and correct as of the date so
furnished.

5. Authorization to File Financing Statements. Each Grantor hereby authorizes
the Administrative Agent to prepare and file such financing statements
(including continuation statements) or amendments thereof or supplements thereto
or other instruments as the Administrative Agent may from time to time deem
necessary or appropriate in order to perfect and maintain the security interests
granted hereunder in accordance with the UCC, which such financing statements
may describe the Collateral in the same manner as described herein or may
contain an indication or description of Collateral that describes such property
in any other manner as the Administrative Agent may determine, in its sole
discretion, is necessary, advisable or prudent to ensure the perfection of the
security interest in the Collateral granted herein, including describing such
property as “all of the Debtor’s existing and future assets”, as “all assets,
whether now owned or hereafter acquired” or “all personal property, whether now
owned or hereafter acquired” or words of similar import.

6. Advances. On failure of any Grantor to perform any of the covenants and
agreements contained herein or in any other Loan Document, the Administrative
Agent may, at its sole option and in its sole discretion, perform the same and
in so doing may expend such sums as the Administrative Agent may reasonably deem
advisable in the performance thereof, including the payment of any insurance
premiums, the payment of any taxes, a payment to obtain a release of a Lien or
potential Lien, expenditures made in defending against any adverse claim and all
other expenditures which the Administrative Agent may make for the protection of
the security hereof or which may be compelled to make by operation of Law. All
such sums and amounts so expended shall be repayable by the Grantors on a joint
and several basis promptly upon timely notice thereof and demand therefor, shall
constitute additional Obligations and shall bear interest from the date said
amounts are expended at the Default Rate. No such performance of any covenant or
agreement by the Administrative Agent on behalf of any Grantor, and no such

 

17



--------------------------------------------------------------------------------

advance or expenditure therefor, shall relieve the Grantors of any Default or
Event of Default. The Administrative Agent may make any payment hereby
authorized in accordance with any bill, statement or estimate procured from the
appropriate public office or holder of the claim to be discharged without
inquiry into the accuracy of such bill, statement or estimate or into the
validity of any tax assessment, sale, forfeiture, tax lien, title or claim
except to the extent such payment is being contested in good faith by a Grantor
in appropriate proceedings and against which adequate reserves are being
maintained in accordance with GAAP.

7. Remedies.

(a) General Remedies. Upon the occurrence of an Event of Default which has not
been waived in writing by the Administrative Agent, the Administrative Agent on
behalf of the Secured Parties shall have, in addition to the rights and remedies
provided herein, in the Loan Documents, in any other documents relating to the
Obligations, or by any applicable Laws (including levy of attachment,
garnishment and the rights and remedies set forth in the UCC of the jurisdiction
applicable to the affected Collateral), the rights and remedies of a secured
party under the UCC (regardless of whether the UCC is the law of the
jurisdiction where the rights and remedies are asserted and regardless of
whether the UCC applies to the affected Collateral), and further, the
Administrative Agent may, with or without judicial process or the aid and
assistance of others, (i) enter on any premises on which any of the Collateral
may be located and, without resistance or interference by the Grantors, take
possession of the Collateral, (ii) dispose of any Collateral on any such
premises, (iii) require the Grantors to assemble and make available to the
Administrative Agent at the expense of the Grantors any Collateral at any place
and time designated by the Administrative Agent which is reasonably convenient
to both parties, (iv) remove any Collateral from any such premises for the
purpose of effecting sale or other disposition thereof, (v) without demand and
without advertisement, notice, hearing or process of Law, all of which each of
the Grantors hereby waives to the fullest extent permitted by Law, at any place
and time or times, sell, lease, assign, give option or options to purchase, or
otherwise dispose of and deliver the Collateral or any part thereof (or contract
to do any of the foregoing), in one or more parcels any or all Collateral held
by or for it at public or private sale (which in the case of a private sale of
Pledged Equity, shall be to a restricted group of purchasers who will be
obligated to agree, among other things, to acquire such securities for their own
account, for investment and not with a view to the distribution or resale
thereof), at any exchange or broker’s board or elsewhere, by one or more
contracts, in one or more parcels, for money or cash, upon credit or otherwise,
at such prices and upon such terms as the Administrative Agent deems advisable,
in its sole discretion (subject to any and all mandatory legal requirements)
and/or (vi) complete and tender each internet domain name transfer document in
its own name, place and stead of the Grantor in order to effect the transfer of
any internet domain name registration, either to the Administrative Agent or to
another transferee, as the case may be and maintain, obtain access to, and
continue to operate, in its own name or in the name, place and stead of such
Grantor, such Grantor’s internet website and the contents thereof, and all
related advertising, linking and technology licensing and other contractual
relationships, in each case in connection with the maintenance, preservation,
operation, sale or other disposition of the Collateral or for any other purpose
permitted under the Loan Documents or by applicable Laws. Each Grantor

 

18



--------------------------------------------------------------------------------

acknowledges that any such private sale may be at prices and on terms less
favorable to the seller than the prices and other terms which might have been
obtained at a public sale and, notwithstanding the foregoing, agrees that such
private sale shall be deemed to have been made in a commercially reasonable
manner and, in the case of a sale of Pledged Equity, that the Administrative
Agent shall have no obligation to delay sale of any such securities for the
period of time necessary to permit the Issuer of such securities to register
such securities for public sale under the Securities Act of 1933. The
Administrative Agent or any other Secured Party shall have the right upon any
such public sale or sales, and, to the extent permitted by applicable Laws, upon
any such private sale or sales, to purchase the whole or any part of the
Collateral so sold. Neither the Administrative Agent’s compliance with
applicable Laws nor its disclaimer of warranties relating to the Collateral
shall be considered to adversely affect the commercial reasonableness of any
sale. To the extent the rights of notice cannot be legally waived hereunder,
each Grantor agrees that any requirement of reasonable notice shall be met if
such notice, specifying the place of any public sale or the time after which any
private sale is to be made, is personally served on or mailed, postage prepaid,
to the Borrower in accordance with the notice provisions of Section 10.02 of the
Credit Agreement at least 10 days before the time of sale or other event giving
rise to the requirement of such notice. The Administrative Agent may adjourn any
public or private sale from time to time by announcement at the time and place
fixed therefor, and such sale may, without further notice, be made at the time
and place to which it was so adjourned. Each Grantor further acknowledges and
agrees that any offer to sell any Pledged Equity which has been (A) publicly
advertised on a bona fide basis in a newspaper or other publication of general
circulation in the financial community of Pennsylvania (to the extent that such
offer may be advertised without prior registration under the Securities Act of
1933), or (B) made privately in the manner described above shall be deemed to
involve a “public sale” under the UCC, notwithstanding that such sale may not
constitute a “public offering” under the Securities Act of 1933, and the
Administrative Agent may, in such event, bid for the purchase of such
securities. The Administrative Agent shall not be obligated to make any sale or
other disposition of the Collateral regardless of notice having been given. To
the extent permitted by applicable Laws, any Secured Party may be a purchaser at
any such sale. To the extent permitted by applicable Laws, each of the Grantors
hereby waives all of its rights of redemption with respect to any such sale.
Subject to the provisions of applicable Laws, the Administrative Agent may
postpone or cause the postponement of the sale of all or any portion of the
Collateral by announcement at the time and place of such sale, and such sale
may, without further notice, to the extent permitted by Law, be made at the time
and place to which the sale was postponed, or the Administrative Agent may
further postpone such sale by announcement made at such time and place. To the
extent permitted by applicable Laws, each Grantor waives all claims, damages and
demands it may acquire against the Administrative Agent or any Secured Party
arising out of the exercise by them of any rights hereunder except to the extent
any such claims, damages or demands result solely from the gross negligence or
willful misconduct of the Administrative Agent or any other Secured Party, in
each case against whom such claim is asserted. Each Grantor agrees that the
internet shall constitute a “place” for purposes of Section 9-610(b) of the UCC
and that any sale of Collateral to a licensor pursuant to the terms of a license

 

19



--------------------------------------------------------------------------------

agreement between such licensor and a Grantor is sufficient to constitute a
commercially reasonable sale (including as to method, terms, manner, and time)
within the meaning of Section 9-610 of the UCC.

(b) Remedies Relating to Accounts.

(i) After the occurrence of an Event of Default which has not been waived in
writing by the Administrative Agent, whether or not the Administrative Agent has
exercised any or all of its rights and remedies hereunder, (A) each Grantor
shall notify (such notice to be in form and substance satisfactory to the
Administrative Agent) its Account Debtors and parties to contracts subject to a
security interest hereunder that such Accounts and the contracts have been
assigned to the Administrative Agent, for the ratable benefit of the Secured
Parties and promptly upon request of the Administrative Agent instruct all
account debtors to remit all payments in respect of Accounts to a mailing
location selected by the Administrative Agent and (B) the Administrative Agent
shall have the right to enforce any Grantor’s rights against its customers and
account debtors, and the Administrative Agent or its designee may notify any
Grantor’s customers and account debtors that the Accounts of such Grantor have
been assigned to the Administrative Agent or of the Administrative Agent’s
security interest therein, and may (either in its own name or in the name of a
Grantor or both) demand, collect (including by way of a lockbox arrangement),
receive, take receipt for, sell, sue for, compound, settle, compromise and give
acquittance for any and all amounts due or to become due on any Account, and, in
the Administrative Agent’s discretion, file any claim or take any other action
or proceeding to protect and realize upon the security interest of the Secured
Parties in the Accounts.

(ii) Each Grantor acknowledges and agrees that the Proceeds of its Accounts
remitted to or on behalf of the Administrative Agent in accordance with the
provisions hereof shall be solely for the Administrative Agent’s own convenience
and that such Grantor shall not have any right, title or interest in such
Accounts or in any such other amounts except as expressly provided herein.
Neither the Administrative Agent nor the Secured Parties shall have any
liability or responsibility to any Grantor for acceptance of a check, draft or
other order for payment of money bearing the legend “payment in full” or words
of similar import or any other restrictive legend or endorsement or be
responsible for determining the correctness of any remittance.

(iii) After the occurrence of an Event of Default which has not been waived in
writing by the Administrative Agent, (A) the Administrative Agent shall have the
right, but not the obligation, to make test verifications of the Accounts in any
manner and through any medium that it reasonably considers advisable, and the
Grantors shall furnish all such assistance and information as the Administrative
Agent may require in connection with such test verifications, (B) upon the
Administrative Agent’s request and at the expense of the Grantors, the Grantors
shall cause independent public accountants or others satisfactory to the

 

20



--------------------------------------------------------------------------------

Administrative Agent to furnish to the Administrative Agent reports showing
reconciliations, aging and test verifications of, and trial balances for, the
Accounts and (C) the Administrative Agent in its own name or in the name of
others may communicate with account debtors on the Accounts to verify with them
to the Administrative Agent’s satisfaction the existence, amount and terms of
any Accounts.

(iv) Upon the request of the Administrative Agent, each Grantor shall forward to
the Administrative Agent, on the last Business Day of each week, deposit slips
related to all cash, money, checks or any other similar items of payment
received by the Grantor during such week, and, if requested by the
Administrative Agent, copies of such checks or any other similar items of
payment, together with a statement showing the application of all payments on
the Collateral during such week and a collection report with regard thereto, in
form and substance satisfactory to the Administrative Agent.

(c) Deposit Accounts/Securities Accounts. Upon the occurrence of an Event of
Default which has not been waived in writing by the Administrative Agent, the
Administrative Agent may prevent withdrawals or other dispositions of funds in
Deposit Accounts and Securities Accounts subject to control agreements or held
with any Secured Party.

(d) Investment Property/Pledged Equity. Upon the occurrence of an Event of
Default which has not been waived in writing by the Administrative Agent, the
Administrative Agent shall have the right to receive any and all cash dividends,
payments or distributions made in respect of any Investment Property, or Pledged
Equity or other Proceeds paid in respect of any Investment Property, or Pledged
Equity, and any or all of any Investment Property, or Pledged Equity may, at the
option of the Administrative Agent and the Secured Parties, be registered in the
name of the Administrative Agent or its nominee, and the Administrative Agent or
its nominee may thereafter exercise (i) all voting, corporate and other rights
pertaining to such Investment Property, or any such Pledged Equity at any
meeting of shareholders, partners or members of the relevant Issuers or
otherwise and (ii) any and all rights of conversion, exchange and subscription
and any other rights, privileges or options pertaining to such Investment
Property, or Pledged Equity as if it were the absolute owner thereof (including
the right to exchange at its discretion any and all of the Investment Property,
or Pledged Equity upon the merger, consolidation, reorganization,
recapitalization or other fundamental change in the corporate, partnership or
limited liability company structure of any Issuer or upon the exercise by any
Grantor or the Administrative Agent of any right, privilege or option pertaining
to such Investment Property, or Pledged Equity, and in connection therewith, the
right to deposit and deliver any and all of the Investment Property, or Pledged
Equity with any committee, depositary, transfer agent, registrar or other
designated agency upon such terms and conditions as the Administrative Agent may
determine), all without liability except to account for property actually
received by it; but the Administrative Agent shall have no duty to any Grantor
to exercise any such right, privilege or option and the Administrative Agent and
the other Secured Parties shall not be responsible for any failure to do so or
delay in so doing. In furtherance thereof, each Grantor hereby

 

21



--------------------------------------------------------------------------------

authorizes and instructs each Issuer with respect to any Collateral consisting
of Investment Property and Pledged Equity to (A) comply with any instruction
received by it from the Administrative Agent in writing that (1) states that an
Event of Default has occurred and (2) is otherwise in accordance with the terms
of this Agreement, without any other or further instructions from such Grantor,
and each Grantor agrees that each Issuer shall be fully protected in so
complying following receipt of such notice and prior to notice that such Event
of Default has been waived in writing by the Administrative Agent, and
(B) except as otherwise expressly permitted hereby, pay any dividends,
distributions or other payments with respect to any Investment Property, or
Pledged Equity directly to the Administrative Agent. Unless an Event of Default
shall have occurred which has not been waived in writing by the Administrative
Agent and the Administrative Agent shall have given notice to the relevant
Grantor of the Administrative Agent’s intent to exercise its corresponding
rights pursuant to this Section 7, each Grantor shall be permitted to receive
all cash dividends, payments or other distributions made in respect of any
Investment Property and any Pledged Equity, in each case paid in the normal
course of business of the relevant Issuer and consistent with past practice, to
the extent permitted in the Credit Agreement, and to exercise all voting and
other corporate, company and partnership rights with respect to any Investment
Property and Pledged Equity.

(e) Contracts. Upon the occurrence of an Event of Default which has not been
waived in writing by the Administrative Agent, the Administrative Agent shall be
entitled to (but shall not be required to): (i) proceed to perform any and all
obligations of the applicable Grantor under any material contract and exercise
all rights of such Grantor thereunder as fully as such Grantor itself could,
(ii) do all other acts which the Administrative Agent may deem necessary or
proper to protect its Security Interest granted hereunder, provided such acts
are not inconsistent with or in violation of the terms of any of the Credit
Agreement, of the other Loan Documents or applicable Laws, and (iii) sell,
assign or otherwise transfer any contract in accordance with the Credit
Agreement, the other Loan Documents and applicable Laws, subject, however, to
the prior approval of each other party to such contract, to the extent required
under such contract.

(f) Intellectual Property. Each Grantor hereby grants to the Administrative
Agent a royalty free license to use such Grantor’s Intellectual Property in
connection with the enforcement of Administrative Agent’s rights hereunder and
under the other Loan Documents, but only to the extent any license or agreement
granting such Grantor rights in such Intellectual Property do not prohibit such
use by the Administrative Agent.

(g) Access. In addition to the rights and remedies hereunder, upon the
occurrence of an Event of Default which has not been waived in writing by the
Administrative Agent, the Administrative Agent shall have the right to enter and
remain upon the various premises of the Grantors without cost or charge to the
Administrative Agent, and use the same, together with materials, supplies, books
and records of the Grantors for the purpose of collecting and liquidating the
Collateral, or for preparing for sale and conducting the sale of the Collateral,
whether by foreclosure, auction or otherwise. In addition, the Administrative
Agent may remove Collateral, or any part

 

22



--------------------------------------------------------------------------------

thereof, from such premises and/or any records with respect thereto, in order to
effectively collect or liquidate such Collateral. If the Administrative Agent
exercises its right to take possession of the Collateral, each Grantor shall
also at its expense perform any and all other steps reasonably requested by the
Administrative Agent to preserve and protect the security interest hereby
granted in the Collateral, such as placing and maintaining signs indicating the
security interest of the Administrative Agent, appointing overseers for the
Collateral and maintaining inventory records.

(h) Nonexclusive Nature of Remedies. Failure by the Administrative Agent or the
Secured Parties to exercise any right, remedy or option under this Agreement,
any other Loan Document, any other document relating to the Obligations, or as
provided by Law, or any delay by the Administrative Agent or the Secured Parties
in exercising the same, shall not operate as a waiver of any such right, remedy
or option. No waiver hereunder shall be effective unless it is in writing,
signed by the party against whom such waiver is sought to be enforced and then
only to the extent specifically stated, which in the case of the Administrative
Agent or the Secured Parties shall only be granted as provided herein. To the
extent permitted by Law, neither the Administrative Agent, the Secured Parties,
nor any party acting as attorney for the Administrative Agent or the Secured
Parties, shall be liable hereunder for any acts or omissions or for any error of
judgment or mistake of fact or law other than their gross negligence or willful
misconduct hereunder. The rights and remedies of the Administrative Agent and
the Secured Parties under this Agreement shall be cumulative and not exclusive
of any other right or remedy which the Administrative Agent or the Secured
Parties may have.

(i) Retention of Collateral. In addition to the rights and remedies hereunder,
the Administrative Agent may, in compliance with Sections 9-620 and 9-621 of the
UCC or otherwise complying with the requirements of applicable Laws of the
relevant jurisdiction, accept or retain the Collateral in satisfaction of the
Obligations. Unless and until the Administrative Agent shall have provided such
written notices, however, the Administrative Agent shall not be deemed to have
retained any Collateral in satisfaction of any Obligations for any reason.

(j) Waiver; Deficiency. Each Grantor hereby waives, to the extent permitted by
applicable Laws, all rights of redemption, appraisement, valuation, stay,
extension or moratorium now or hereafter in force under any applicable Laws in
order to prevent or delay the enforcement of this Agreement or the absolute sale
of the Collateral or any portion thereof. In the event that the proceeds of any
sale, collection or realization are insufficient to pay all amounts to which the
Administrative Agent or the Secured Parties are legally entitled, the Grantors
shall be jointly and severally liable for the deficiency, together with interest
thereon at the Default Rate, together with the costs of collection and the fees,
charges and disbursements of counsel. Any surplus remaining after the full
payment and satisfaction of the Obligations shall be returned to the Grantors,
or to whomsoever a court of competent jurisdiction shall determine to be
entitled thereto.

 

23



--------------------------------------------------------------------------------

(k) Registration Rights.

(i) If the Administrative Agent shall determine that, in order to exercise its
right to sell any or all of the Collateral, it is necessary or advisable to have
such Collateral registered under the provisions of the Securities Act (any such
Collateral, the “Restricted Securities Collateral”), the relevant Grantor will
cause each applicable Issuer (and the officers and directors thereof) that is a
Grantor or a Subsidiary of a Grantor to (A) execute and deliver all such
instruments and documents, and do or cause to be done all such other acts as may
be, in the opinion of the Administrative Agent, necessary or advisable to
register such Restricted Securities Collateral, or that portion thereof to be
sold, under the provisions of the Securities Act, (B) use its commercially
reasonable efforts to cause the registration statement relating thereto to
become effective and to remain effective for a period of one year from the date
of the first public offering of such Restricted Securities Collateral, or that
portion thereof to be sold, and (C) make all amendments thereto and/or to the
related prospectus which, in the opinion of the Administrative Agent, are
necessary or advisable, all in conformity with the requirements of the
Securities Act and the rules and regulations of the Securities and Exchange
Commission applicable thereto. Each Grantor agrees to cause each applicable
Issuer (and the officers and directors thereof) to comply with the provisions of
the securities or “Blue Sky” laws of any and all jurisdictions which the
Administrative Agent shall designate and to make available to its security
holders, as soon as practicable, an earnings statement (which need not be
audited) which will satisfy the provisions of the Securities Act.

(ii) Each Grantor recognizes that the Administrative Agent may be unable to
effect a public sale of any or all the Restricted Securities Collateral, by
reason of certain prohibitions contained in the Securities Act and applicable
state securities laws or otherwise, and may be compelled to resort to one or
more private sales thereof to a restricted group of purchasers which will be
obliged to agree, among other things, to acquire such securities for their own
account for investment and not with a view to the distribution or resale
thereof. Each Grantor acknowledges and agrees that any such private sale may
result in prices and other terms less favorable than if such sale were a public
sale and, notwithstanding such circumstances, agrees that any such private sale
shall be deemed to have been made in a commercially reasonable manner. The
Administrative Agent shall be under no obligation to delay a sale of any of the
Restricted Securities Collateral for the period of time necessary to permit the
Issuer thereof to register such securities for public sale under the Securities
Act, or under applicable state securities laws, even if such Issuer would agree
to do so.

(iii) Each Grantor agrees to use its commercially reasonable efforts to do or
cause to be done all such other acts as may be necessary to make such sale or
sales of all or any portion of the Restricted Securities Collateral valid and
binding and in compliance with any and all other Applicable Laws. Each Grantor
further agrees that a breach of any of the covenants contained in this Section 7
will cause irreparable injury to the Administrative Agent and the other Secured
Parties, that the Administrative Agent and the other Secured Parties have no
adequate remedy at law in respect of such breach and, as a consequence, that
each

 

24



--------------------------------------------------------------------------------

and every covenant contained in this Section 7 shall be specifically enforceable
against such Grantor, and such Grantor hereby waives and agrees not to assert
any defenses against an action for specific performance of such covenants except
for a defense that no Event of Default has occurred under the Credit Agreement.

8. Rights of the Administrative Agent.

(a) Power of Attorney. In addition to other powers of attorney contained herein,
each Grantor hereby designates and appoints the Administrative Agent, on behalf
of the Secured Parties, and each of its designees or agents, as attorney-in-fact
of such Grantor, irrevocably and with power of substitution, with authority to
take any or all of the following actions upon the occurrence of an Event of
Default which has not been waived in writing by the Administrative Agent:

(i) to demand, collect, settle, compromise, adjust, give discharges and
releases, all as the Administrative Agent may reasonably determine;

(ii) to commence and prosecute any actions at any court for the purposes of
collecting any Collateral and enforcing any other right in respect thereof;

(iii) to defend, settle or compromise any action brought and, in connection
therewith, give such discharge or release as the Administrative Agent may deem
reasonably appropriate;

(iv) to receive, open and dispose of mail addressed to any Grantor and endorse
checks, notes, drafts, acceptances, money orders, bills of lading, warehouse
receipts or other instruments or documents evidencing payment, shipment or
storage of the goods giving rise to the Collateral of such Grantor on behalf of
and in the name of such Grantor, or securing, or relating to such Collateral;

(v) to sell, assign, transfer, make any agreement in respect of, or otherwise
deal with or exercise rights in respect of, any Collateral or the goods or
services which have given rise thereto, as fully and completely as though the
Administrative Agent were the absolute owner thereof for all purposes;

(vi) to adjust and settle claims under any insurance policy relating thereto;

(vii) to execute and deliver all assignments, conveyances, statements, financing
statements, continuation financing statements, security agreements, affidavits,
notices and other agreements, instruments and documents that the Administrative
Agent may determine necessary in order to perfect and maintain the security
interests and liens granted in this Agreement and in order to fully consummate
all of the transactions contemplated herein;

 

25



--------------------------------------------------------------------------------

(viii) to institute any foreclosure proceedings that the Administrative Agent
may deem appropriate;

(ix) to sign and endorse any drafts, assignments, proxies, stock powers,
verifications, notices and other documents relating to the Collateral;

(x) to exchange any of the Pledged Equity or other property upon any merger,
consolidation, reorganization, recapitalization or other readjustment of the
Issuer thereof and, in connection therewith, deposit any of the Pledged Equity
with any committee, depository, transfer agent, registrar or other designated
agency upon such terms as the Administrative Agent may reasonably deem
appropriate;

(xi) to vote for a shareholder resolution, or to sign an instrument in writing,
sanctioning the transfer of any or all of the Pledged Equity into the name of
the Administrative Agent or one or more of the Secured Parties or into the name
of any transferee to whom the Pledged Equity or any part thereof may be sold
pursuant to Section 7 hereof;

(xii) to pay or discharge taxes, liens, security interests or other encumbrances
levied or placed on or threatened against the Collateral;

(xiii) to direct any parties liable for any payment in connection with any of
the Collateral to make payment of any and all monies due and to become due
thereunder directly to the Administrative Agent or as the Administrative Agent
shall direct;

(xiv) to receive payment of and receipt for any and all monies, claims, and
other amounts due and to become due at any time in respect of or arising out of
any Collateral;

(xv) in the case of any Intellectual Property, execute and deliver, and have
recorded, any and all agreements, instruments, documents and papers as the
Administrative Agent may request to evidence the security interests created
hereby in such Intellectual Property and the goodwill and General Intangibles of
such Grantor relating thereto or represented thereby; and

(xvi) do and perform all such other acts and things as the Administrative Agent
may deem to be necessary, proper or convenient in connection with the
Collateral.

This power of attorney is a power coupled with an interest and shall be
irrevocable until the Facility Termination Date. The Administrative Agent shall
be under no duty to exercise or withhold the exercise of any of the rights,
powers, privileges and options expressly or implicitly granted to the
Administrative Agent in this Agreement, and shall not be liable for any failure
to do so or any delay in doing so. The Administrative Agent shall not be liable
for any act or omission or for any error of judgment or any mistake of fact or
law in its individual capacity or its capacity as attorney-in-fact except acts
or omissions resulting from its gross negligence or

 

26



--------------------------------------------------------------------------------

willful misconduct. This power of attorney is conferred on the Administrative
Agent solely to protect, preserve and realize upon its security interest in the
Collateral and shall not impose any duty upon the Administrative Agent or any
other Secured Party to exercise any such powers.

(b) Assignment by the Administrative Agent. The Administrative Agent may from
time to time assign the Obligations to a successor Administrative Agent
appointed in accordance with the Credit Agreement, and such successor shall be
entitled to all of the rights and remedies of the Administrative Agent under
this Agreement in relation thereto.

(c) The Administrative Agent’s Duty of Care. Other than the exercise of
reasonable care to assure the safe custody of the Collateral while being held by
the Administrative Agent hereunder, the Administrative Agent shall have no duty
or liability to preserve rights pertaining thereto, it being understood and
agreed that the Grantors shall be responsible for preservation of all rights in
the Collateral, and the Administrative Agent shall be relieved of all
responsibility for the Collateral upon surrendering it or tendering the
surrender of it to the Grantors and, in any event, not later than the Facility
Termination Date. The Administrative Agent shall be deemed to have exercised
reasonable care in the custody and preservation of the Collateral in its
possession if the Collateral is accorded treatment substantially equal to that
which the Administrative Agent accords its own property, which shall be no less
than the treatment employed by a reasonable and prudent agent in the industry,
it being understood that the Administrative Agent shall not have responsibility
for taking any necessary steps to preserve rights against any parties with
respect to any of the Collateral. In the event of a public or private sale of
Collateral pursuant to Section 7 hereof, the Administrative Agent shall have no
responsibility for (i) ascertaining or taking action with respect to calls,
conversions, exchanges, maturities, tenders or other matters relating to any
Collateral, whether or not the Administrative Agent has or is deemed to have
knowledge of such matters, or (ii) taking any steps to clean, repair or
otherwise prepare the Collateral for sale.

(d) Liability with Respect to Accounts. Anything herein to the contrary
notwithstanding, each of the Grantors shall remain liable under each of the
Accounts to observe and perform all the conditions and obligations to be
observed and performed by it thereunder, all in accordance with the terms of any
agreement giving rise to each such Account. Neither the Administrative Agent nor
any Secured Party shall have any obligation or liability under any Account (or
any agreement giving rise thereto) by reason of or arising out of this Agreement
or the receipt by the Administrative Agent or any Secured Party of any payment
relating to such Account pursuant hereto, nor shall the Administrative Agent or
any Secured Party be obligated in any manner to perform any of the obligations
of a Grantor under or pursuant to any Account (or any agreement giving rise
thereto), to make any payment, to make any inquiry as to the nature or the
sufficiency of any payment received by it or as to the sufficiency of any
performance by any party under any Account (or any agreement giving rise
thereto), to present or file any claim, to take any action to enforce any
performance or to collect the payment of any amounts which may have been
assigned to it or to which it may be entitled at any time or times.

 

27



--------------------------------------------------------------------------------

(e) Voting and Payment Rights in Respect of the Pledged Equity.

(i) So long as no Event of Default shall have occurred which has not been waived
in writing by the Administrative Agent, each Grantor may (A) exercise any and
all voting and other consensual rights pertaining to the Pledged Equity of such
Grantor or any part thereof for any purpose not inconsistent with the terms of
this Agreement or the Credit Agreement, and (B) receive and retain any and all
dividends (other than stock dividends and other dividends constituting
Collateral which are addressed hereinabove), principal or interest paid in
respect of the Pledged Equity to the extent they are allowed to do so under the
Credit Agreement; and

(ii) After the occurrence of an Event of Default which has not been waived in
writing by the Administrative Agent (A) all rights of a Grantor to exercise the
voting and other consensual rights which it would otherwise be entitled to
exercise pursuant to clause (e)(i)(A) above shall cease, and all such rights
shall thereupon become vested in the Administrative Agent, which shall then have
the sole right to exercise such voting and other consensual rights, (B) all
rights of a Grantor to receive the dividends, principal and interest payments
which it would otherwise be authorized to receive and retain pursuant to clause
(e)(i)(B) above shall cease, and all such rights shall thereupon be vested in
the Administrative Agent, which shall then have the sole right to receive and
hold as Collateral such dividends, principal and interest payments, and (C) all
dividends, principal and interest payments which are received by a Grantor
contrary to the provisions of clause (e)(ii)(B) above shall be received in trust
for the benefit of the Administrative Agent, shall be segregated from other
property or funds of such Grantor, and shall be forthwith paid over to the
Administrative Agent as Collateral in the exact form received, to be held by the
Administrative Agent as Collateral and as further collateral security for the
Obligations.

(f) Releases of Collateral.

(i) If any Collateral shall be sold, transferred or otherwise disposed of by any
Grantor in a transaction permitted by the Credit Agreement, then the
Administrative Agent, at the request and sole expense of such Grantor, shall
promptly execute and deliver to such Grantor all releases and other documents,
and take such other action, reasonably necessary for the release of the Liens
created hereby or by any other Collateral Document on such Collateral.

(ii) The Administrative Agent may release any of the Pledged Equity from this
Agreement or may substitute any of the Pledged Equity for other Pledged Equity
without altering, varying or diminishing in any way the force, effect, lien,
pledge or security interest of this Agreement as to any Pledged Equity not
expressly released or substituted, and this Agreement shall continue as a first
priority lien on all Pledged Equity not expressly released or substituted.

(iii) Upon the Facility Termination Date, the Collateral shall be released from
the Liens created hereby and this Agreement and all obligations (other than
those expressly stated to survive such termination) of the

 

28



--------------------------------------------------------------------------------

Administrative Agent and each Grantor hereunder shall terminate, all without
delivery of any instrument or performance of any act by any Party and all rights
to the Collateral shall revert to the Grantors.

9. Application of Proceeds. After the exercise of remedies provided for in
Section 8.02 of the Credit Agreement (or after the Loans have automatically
become immediately due and payable and the L/C Obligations have automatically
been required to be Cash Collateralized as set forth in Section 8.02 of the
Credit Agreement) any payments in respect of the Obligations and any proceeds of
the Collateral, when received by the Administrative Agent or any Secured Party
in cash or Cash Equivalents will be applied in reduction of the Obligations in
the order set forth in the Credit Agreement.

10. Continuing Agreement.

(a) This Agreement shall remain in full force and effect until the Facility
Termination Date, at which time this Agreement shall be automatically terminated
and the Administrative Agent shall, upon the request and at the expense of the
Grantors, forthwith release all of its Liens and security interests hereunder
and shall execute and deliver all UCC termination statements and/or other
documents reasonably requested by the Grantors evidencing such termination.

(b) This Agreement shall continue to be effective or be automatically
reinstated, as the case may be, if at any time payment, in whole or in part, of
any of the Obligations is rescinded or is or must otherwise be restored or
returned by the Administrative Agent or any Secured Party as a preference,
fraudulent conveyance or otherwise under any Debtor Relief Law, any other Law or
otherwise, all as though such payment had not been made; provided that in the
event payment of all or any part of the Obligations is rescinded or is or must
be restored or returned, all reasonable costs and expenses (including any
reasonable legal fees and disbursements) incurred by the Administrative Agent or
any Secured Party in defending and enforcing such reinstatement shall be deemed
to be included as a part of the Obligations.

11. Amendments; Waivers; Modifications, etc. This Agreement and the provisions
hereof may not be amended, waived, modified, changed, discharged or terminated
except as set forth in Section 10.01 of the Credit Agreement.

12. Successors in Interest. This Agreement shall be binding upon each Grantor,
its successors and assigns and shall inure, together with the rights and
remedies of the Administrative Agent and the Secured Parties hereunder, to the
benefit of the Administrative Agent and the Secured Parties and their successors
and permitted assigns.

13. Notices. All notices required or permitted to be given under this Agreement
shall be in conformance with Section 10.02 of the Credit Agreement; provided
that notices and communications to the Grantors shall be directed to the
Grantors, at the address of the Borrower set forth in Section 10.02 of the
Credit Agreement.

14. Counterparts. This Agreement may be executed in any number of counterparts,
each of which were so executed and delivered shall be an original, but all of
which shall

 

29



--------------------------------------------------------------------------------

constitute one and the same instrument. It shall not be necessary in making
proof of this Agreement to produce or account for more than one such
counterpart. Delivery of an executed counterpart of a signature page of this
Agreement by fax transmission or other electronic mail transmission (e.g. “pdf”
or “tif”) shall be effective as delivery of a manually executed counterpart of
this Agreement. Without limiting the foregoing, to the extent a manually
executed counterpart is not specifically required to be delivered, upon the
request of any party, such fax transmission or electronic mail transmission
shall be promptly followed by such manually executed counterpart.

15. Headings. The headings of the sections hereof are provided for convenience
only and shall not in any way affect the meaning or construction of any
provision of this Agreement.

16. Governing Law; Submission to Jurisdiction; Venue; WAIVER OF JURY TRIAL. The
terms of Sections 10.14 and 10.15 of the Credit Agreement with respect to
governing law, submission to jurisdiction, venue and waiver of jury trial are
incorporated herein by reference, mutatis mutandis, and the parties hereto agree
to such terms.

17. Severability. If any provision of this Agreement is determined to be
illegal, invalid or unenforceable, such provision shall be fully severable and
the remaining provisions shall remain in full force and effect and shall be
construed without giving effect to the illegal, invalid or unenforceable
provisions.

18. Entirety. This Agreement, the other Loan Documents and the other documents
relating to the Obligations represent the entire agreement of the parties hereto
and thereto, and supersede all prior agreements and understandings, oral or
written, if any, including any commitment letters or correspondence relating to
the Loan Documents, any other documents relating to the Obligations, or the
transactions contemplated herein and therein.

19. Other Security. To the extent that any of the Obligations are now or
hereafter secured by property other than the Collateral (including real property
and securities owned by a Grantor), or by a guarantee, endorsement or property
of any other Person, then the Administrative Agent shall have the right to
proceed against such other property, guarantee or endorsement upon the
occurrence of any Event of Default, and the Administrative Agent shall have the
right, in its sole discretion, to determine which rights, security, liens,
security interests or remedies the Administrative Agent shall at any time
pursue, relinquish, subordinate, modify or take with respect thereto, without in
any way modifying or affecting any of them or the Obligations or any of the
rights of the Administrative Agent or the Secured Parties under this Agreement,
under any other of the Loan Documents or under any other document relating to
the Obligations.

20. Joinder. At any time after the date of this Agreement, one or more
additional Persons may become party hereto by executing and delivering to the
Administrative Agent a Joinder Agreement in the form attached as Schedule 20 (a
“Joinder Agreement”). Immediately upon such execution and delivery of such
Joinder Agreement (and without any further action), each such additional Person
will become a party to this Agreement as an “Grantor” and have all of the rights
and obligations of a Grantor hereunder and this Agreement and the schedules
hereto shall be deemed amended by such Joinder Agreement.

 

30



--------------------------------------------------------------------------------

21. Consent of Issuers of Pledged Equity. Each Issuer hereby acknowledges,
consents and agrees to the grant of the security interests in such Pledged
Equity by the applicable Grantors pursuant to this Agreement, together with all
rights accompanying such security interest as provided by this Agreement and
applicable Laws, notwithstanding any anti-assignment provisions in any operating
agreement, limited partnership agreement or similar organizational or governance
documents of such Issuer.

22. Joint and Several Obligations of Grantors.

(a) Each of the Grantors is accepting joint and several liability hereunder in
consideration of the financial accommodations to be provided by the Lenders
under the Credit Agreement, for the mutual benefit, directly and indirectly, of
each of the Grantors and in consideration of the undertakings of each of the
Grantors to accept joint and several liability for the obligations of each of
them.

(b) Each of the Grantors jointly and severally irrevocably and unconditionally
accepts, not merely as a surety but also as a primary obligor, joint and several
liability with the other Grantors with respect to the payment and performance of
all of the Obligations, it being the intention of the parties hereto that
(i) all the Obligations shall be the joint and several obligations of each of
the Grantors without preferences or distinction among them and (ii) a separate
action may be brought against each Grantor to enforce this Agreement whether or
not the Borrower, any other Grantor or Loan Party or any other Person or entity
is joined as a party.

(c) Notwithstanding any provision to the contrary contained herein, in any other
of the Loan Documents, to the extent the obligations of a Grantor shall be
adjudicated to be invalid or unenforceable for any reason (including because of
any applicable state or federal law relating to fraudulent conveyances or
transfers) then the obligations of such Grantor hereunder shall be limited to
the maximum amount that is permissible under applicable Laws (whether federal or
state and including Debtor Relief Laws).

23. Marshaling. The Administrative Agent shall not be required to marshal any
present or future collateral security (including the Collateral) for, or other
assurances of payment of, the Obligations or any of them or to resort to such
collateral security or other assurances of payment in any particular order, and
all of its rights and remedies hereunder and in respect of such collateral
security and other assurances of payment shall be cumulative and in addition to
all other rights and remedies, however existing or arising. To the extent that
it lawfully may, each Grantor hereby agrees that it will not invoke any law
relating to the marshaling of collateral which might cause delay in or impede
the enforcement of the Administrative Agent’s rights and remedies under this
Agreement or under any other instrument creating or evidencing any of the
Obligations or under which any of the Obligations is outstanding or by which any
of the Obligations is secured or payment thereof is otherwise assured, and, to
the extent that it lawfully may, each Grantor hereby irrevocably waives the
benefits of all such laws.

 

31



--------------------------------------------------------------------------------

24. Injunctive Relief.

(a) Each Grantor recognizes that, in the event such Grantor fails to perform,
observe or discharge any of its obligations or liabilities under this Agreement
or any other Loan Document, any remedy of law may prove to be inadequate relief
to the Administrative Agent and the other Secured Parties. Therefore, each
Grantor agrees that the Administrative Agent and the other Secured Parties, at
the option of the Administrative Agent and the other Secured Parties, shall be
entitled to temporary and permanent injunctive relief in any such case without
the necessity of proving actual damages.

(b) Each Grantor agrees, including as provided the Credit Agreement, that it
shall not have a remedy of special, indirect, incidental, speculative,
exemplary, consequential, punitive or other damages (as opposed to direct or
actual damages) against the Administrative Agent and the Secured Parties, and
each Grantor hereby waives any right to claim any such damages that it may now
have, or may arise in the future in connection with arising out of, in
connection with or as a result of this Agreement or any other Loan Document, or
any agreement or instrument contemplated hereby, the transactions contemplated
hereby or thereby, any Loan or Letter of Credit, or the use of the proceeds
thereof.

25. Secured Parties. Each Secured Party that is not a party to the Credit
Agreement who obtains the benefit of this Agreement shall be deemed to have
acknowledged and accepted the appointment of the Administrative Agent pursuant
to the terms of the Credit Agreement, and with respect to the actions and
omissions of the Administrative Agent hereunder or otherwise relating hereto
that do or may affect such Secured Party, the Administrative Agent and each of
its Affiliates shall be entitled to all of the rights, benefits and immunities
conferred under Article IX of the Credit Agreement.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

32



--------------------------------------------------------------------------------

Each of the parties hereto has caused a counterpart of this Agreement to be duly
executed and delivered as of the date first above written.

 

GRANTORS:     NUTRISYSTEM, INC.     By:  

/s/ David D. Clark

    Name:   David D. Clark     Title:   Executive Vice President and Chief
Financial Officer     NUTRI/SYSTEM IPHC, INC.     By:  

/s/ David D. Clark

    Name:   David D. Clark     Title:   Vice President     NSI TECH, INC.    
By:  

/s/ David D. Clark

    Name:   David D. Clark     Title:   Vice President     NUTRISYSTEM DIY, LLC
    By:  

/s/ David D. Clark

    Name:   David D. Clark     Title:   Executive Vice President and Chief
Financial Officer     NUTRISYSTEM EVERYDAY, LLC     By:  

/s/ David D. Clark

    Name:   David D. Clark     Title:   Executive Vice President and Chief
Financial Officer     NSI RETAIL, LLC     By:  

/s/ David D. Clark

    Name:   David D. Clark     Title:   Vice President

 

33



--------------------------------------------------------------------------------

Accepted and agreed to as of the date first above written.

 

MANUFACTURERS AND TRADERS TRUST COMPANY, as Administrative Agent By:  

/s/ Sarah S. Hudak

Name:   Sarah S. Hudak Title:   Assistant Vice President

 

34